Citation Nr: 1617597	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period from May 14, 2009 to July 29, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1967 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Muskogee, Oklahoma, which, in pertinent part, granted service connection for PTSD and assigned an initial disability rating of 30 percent from May 14, 2009, the date of claim.  Subsequently, in an April 2010 rating decision, the RO granted a higher initial disability rating of 50 percent from May 14, 2009, the date of claim.  

The matter was first before the Board in February 2014, where the issue of a higher initial disability rating for PTSD in excess of 50 percent was remanded to obtain a new VA mental health examination.  Upon the appropriate development being completed and case being returned to the Board, in a January 2015 decision, the Board granted an increased disability rating of 70 percent for the period from July 29, 2014, and denied a higher rating for the prior period.

The Veteran appealed the January 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2015 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's denial of a higher initial disability rating in excess of 50 percent for PTSD for the period prior to July 29, 2014.  Specifically, the parties agreed that the Board erred in failing to provide adequate reasons and bases concerning why the evidence found within the July 29, 2014 private examination, which was the basis for the 70 percent disability rating from July 29, 2014, was not relevant to the period prior to July 29, 2014.  In the instant decision the Board discusses the relevant law, the evidence, and the probative value of the July 29, 2014 private mental health examination prior to that date, and grants a 70 percent disability rating for PTSD for the period from May 14, 2009, the date of claim, to July 29, 2014.  

Further, the JMR reflects that the Board is to consider whether the issue of entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant decision, the Board grants a TDIU.  For these reasons, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  The Board also notes that the JMR reflects that the Veteran withdrew the issue of entitlement to a disability rating in excess of 70 percent for the period from July 29, 2014.

Since the issuance of the last supplemental statement of the case (SSOC) and the JMR, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).  A statement of the case (SOC) has not yet been issued regarding entitlement to a TDIU; however, the Board finds that a SOC is not required in this case because the Board is exercising its jurisdiction derived from the filing of a NOD to grant a TDIU, constituting a full grant of the benefit sought on appeal and rendering moot the purpose of the SOC.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the rating period from May 14, 2009 to July 29, 2014, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  From May 14, 2009, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from May 14, 2009 to July 29, 2014, the criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU from May 14, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary as to that issue.

As this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, as the only rating period on appeal is from May 14, 2009 to July 29, 2014, remand for a new VA mental health examination is not warranted as it would give no further insight into the Veteran's mental health symptoms during the relevant time period on appeal.  All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for the service connected PTSD in excess of 50 percent for the period from May 14, 2009 to July 29, 2014.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The report from a May 2009 private psychological evaluation reflects that the Veteran advanced symptoms including social difficulty and isolation, lack of interest in hobbies, depression at least 60 percent of the time, constant irritability and anger, loss of temper, frustration, verbal and physical outbursts, frequent nightmares, impairment of long and short term memory, suicidal ideation without intent, anxiety, avoidance, flashbacks, intrusive thoughts, hyperarousal, and hypervigilance.  At the conclusion of the examination a GAF of 45 was assigned.

The Veteran received a VA mental health examination in August 2009.  Additional symptoms advanced by the Veteran beyond those discussed above included difficulty sleeping and panic attacks.  Upon examination the Veteran was oriented to all spheres, appearance and hygiene were appropriate, behavior was appropriate, affect and mood were normal, communication, speech, and concentration were within normal limits, thought process was appropriate, judgment was not impaired, abstract thinking was normal, and there were no delusions, hallucinations, and/or obsessive rituals.  It was noted that panic attacks occurred more than once per week.  At the conclusion of the examination a GAF of 55 was assigned.

The Veteran received a second VA mental health examination in April 2014.  The examination report reflects that at the time of examination the Veteran was casually dressed with good hygiene.  During the interview the Veteran was recalcitrant and hostile.  The Veteran noted having no contact with his two ex-wives and/or his children due to his bad attitude.  In addition to the previously discussed symptoms, the Veteran advanced waking up some nights, grabbing a pistol, and then checking the doors and windows to ensure they were secure.  Symptoms specifically noted by the VA examiner included suspiciousness, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Finally, the Board received a private PTSD disability benefits questionnaire (DBQ) dated July 29, 2014.  The private examiner specifically noted that the purpose of the examination was to assess the Veteran's current mental health functioning as well as history of the same.  As such, it appears the symptoms reported in the DBQ were intended to span the relevant rating period on appeal.  The DBQ reflects that the Veteran had problems with his immediate support group and social environment, and problems with occupational functioning.  Symptoms identified by the private examiner included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, difficulty adapting to stressful circumstances, including work or a work like setting, an inability to establish and maintain effective relationships, and suicidal ideation without intent.  Many of the symptoms discussed above were also identified.  

Upon examination in July 2014, affect was bland, the Veteran appeared withdrawn, irritability was evident, and some psychomotor retardation was noted.  A GAF of 50 was assigned.  The private examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and/or mood, and not total occupational and social impairment.

In March 2016, VA received a private psychiatric evaluation.  As part of this evaluation the private examiner addressed whether a 50 percent disability rating fairly encompassed the Veterans PTSD symptoms for the period from May 14, 2009 to July 29, 2014.  After reviewing all the relevant evidence of record, the private examiner opined that a 50 percent disability rating did not accurately represent the severity of the Veteran's PTSD for the relevant time period.  Rather, the private examiner opined that during the period from May 14, 2009 to July 29, 2014, the Veteran displayed occupational and social impairment with deficiencies in most areas.  This opinion was supported by an extensive discussion of the evidence of record and the examiner thoroughly discussed the basis for the opinion.

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period on appeal from May 14, 2009 to July 29, 2014, the Veteran's PTSD disability more nearly approximated occupational and social impairment with deficiencies in most areas, as required for a higher rating of 70 percent under Diagnostic Code 9411.  The Board finds particularly probative the March 2016 private psychiatric evaluation and opinion concerning the severity of the Veteran's mental health symptoms from May 14, 2009 to July 29, 2014.  After performing an extensive review of the Veteran's symptoms during that period of time, the private examiner opined that the Veteran's symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent disability rating, and went into a detailed explanation supporting this opinion.

The Board acknowledges that the Veteran's PTSD symptoms have resulted in significant social and occupational impairment, hence, assigning a 70 percent disability rating in the instant decision that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life; however, the evidence of record does not reflect that at any time the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total disability rating. 

Having reviewed all the evidence of record for the relevant time period on appeal, including the March 2016 private opinion, the Board finds that the evidence reflects that the Veteran either does not have the significant, to the point of debilitating, symptoms contemplated by a total 100 percent rating, or the symptoms that are present are not of similar severity, frequency, and/or duration as to those symptoms contemplated by a total 100 percent disability rating.  The aforementioned VA treatment records and medical examinations do not reflect that, during the relevant time period on appeal, the Veteran had gross impairment in communication, grossly inappropriate behavior, or disorientation to time or place.  While the Veteran has had some thought difficulties/disorganizations and memory loss, the evidence reflects such identified cognitive issues have not been severe or "gross" on a level contemplated by a total 100 percent disability rating.  Further, the Veteran did not have any personal hygiene issues.  While there was some indication of anger issues and past suicidal ideation without intent, the evidence reflects that the Veteran is not in a persistent danger of hurting himself or others.

Additionally, during the relevant period on appeal, the lowest GAF score recorded was a 45.  While this is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, it does not demonstrate the severe symptoms or total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  Considering the above, including the severity, frequency, and duration of the identified mental health symptoms, the Board finds that that the PTSD-related symptoms do not more nearly approximate the symptoms contemplated for a 100 percent (total) disability rating, and, more importantly, the symptoms do not produce the total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

For the above stated reasons, the Board finds that, from May 14, 2009 to July 29, 2014, the Veteran's PTSD was productive of occupational and social impairment more closely approximating the criteria for a 70 percent disability rating.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected PTSD for the period from May 14, 2009 to July 29, 2014.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for depression which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms that fall within the diagnostic criteria for a 70 percent rating for the rating period on appeal.  Symptoms of the PTSD included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, difficulty adapting to stressful circumstances, including work or a work like setting, an inability to establish and maintain effective relationships, and suicidal ideation without intent, among other symptoms discussed above.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  The evidence in this case includes GAF scores ranging from 45 to 55, which reflect an overall assessment of severity of symptoms or degree of occupational and social impairment, which is relevant to the degree of occupational and social impairment upon which depression is rated.  For these reasons, the Veteran's service-connected depression has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, from May 14, 2009, the date of claim, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  In light of the instant decision granting a 70 percent disability rating for PTSD from May 14, 2009, here, from the date of claim the Veteran had a combined schedular disability rating in excess of 70 percent, to include the following service-connected disabilities: PTSD, rated as 70 percent disabling, neck scar and tinnitus, both rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable (0 percent).  As the Veteran had a single disability rated 40 percent or more (PTSD), and as the combined schedular disability rating was at least 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) were met as of May 14, 2009.

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities have prevented obtaining or maintaining substantially gainful employment since May 14, 2009, the date of claim.  Initially, the Board will address when the Veteran first stopped working.  Per the VA Form 21-8940, veteran's application for increased compensation based on unemployability, the Veteran owned a pest control business from 1980 until 2010; however, under hours worked per week the Veteran wrote "0-40."  In a statement included with the form, the Veteran explained that, while the business was sold in 2010, the Veteran actually stopped working in 2005 due to the PTSD symptoms.  The Veteran advanced that "in 2005, I felt that my PTSD symptoms became too severe, and I could no longer carry out the duties of owning my extermination company successfully, and I eventually sold the company in 2010.  I lost about 4-5 years collectively, from 2005-2010, in which I was unable to work due to my psychiatric condition."  Considering this and the other evidence of record, the Board will resolve reasonable doubt in favor of the Veteran to find that the Veteran first became unemployed in 2005, years prior to the May 2009 claim.

Next, as discussed above, VA received a private psychiatric evaluation dated March 2016 that addressed the severity of the Veteran's PTSD symptoms from May 14, 2009 to July 29, 2014.  The evaluation also addressed whether the Veteran was unable to secure and follow substantially gainful employment.   After reviewing all of the Veteran's severe PTSD symptoms, which were previously discussed above, including the Veteran's anger issues and difficulty working with others, the private examiner opined that it was at least as likely as not that the Veteran was unable to secure and follow substantially gainful employment solely as a result of the service-connected PTSD.  Further, the private examiner opined that this dated back to at least 2009.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment.  Considering the Veteran's past VA mental health treatment, the VA mental health examinations, and the March 2016 private psychiatric evaluation, the Board finds that the Veteran's severe PTSD symptoms have prevented the obtaining or maintaining of substantially gainful employment since May 14, 2009.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted from May 14, 2009, and no earlier.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.  An earlier date for the grant of TDIU is not warranted because entitlement to TDIU arose more than one year prior to the May 14, 2009 claim for TDIU, but did not arise within the one year period prior to the May 14, 2009 TDIU claim.  The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU, which is a form of increased rating) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014) ; 38 C.F.R. § 3.400(o)(2) (2015); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.  A TDIU is a form of increased rating, so the effective date criteria for increased ratings apply to TDIU.  See Hurd v. West, 13 Vet. App. 449, 450 (2000) (stating "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim"); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).


ORDER

For the rating period from May 14, 2009 to July 29, 2014, a higher initial disability rating of 70 percent, but no higher, for PTSD is granted.

A TDIU from May 14, 2009 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


